NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30291

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00027-SPW

 v.
                                                MEMORANDUM*
FRANKLYN DON HAMMONTREE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Franklyn Don Hammontree appeals from the district court’s judgment and

challenges his guilty-plea conviction and 48-month sentence for distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Hammontree’s counsel has filed a brief stating



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. Hammontree has filed a pro se supplemental brief. No answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Hammontree’s

conviction. We accordingly affirm Hammontree’s conviction.

      Hammontree waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Hammontree’s appeal as to his sentence. See United States v. Watson, 582 F.3d

974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                         2                                   16-30291